UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-1669


NIKKI THOMPSON,

                  Plaintiff - Appellant,

          v.

CITY OF DANVILLE, VIRGINIA; CITY OF DANVILLE POLICE
DEPARTMENT; V. T. BROWN, in his capacity as a Police Officer
of the City of Danville Police Department,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.   Jackson L. Kiser, Senior
District Judge. (4:10-cv-00012-JLK)


Submitted:   November 28, 2011              Decided:   December 8, 2011


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nikki Thompson, Appellant Pro Se.      Michael Anthony Nicholas,
DANIEL, MEDLEY & KIRBY, PC, Danville, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Nikki   Thompson         appeals     the    district     court’s    order

denying relief on her 42 U.S.C. § 1983 (2006) complaint.                               We

have     reviewed      the       record     and    find      no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Thompson        v.   City     of    Danville,     No.    4:10-cv-00012-JLK

(W.D.    Va.    June   3,    2011).         The    motions    for    consideration     of

discovery information and for relief are denied.                             We dispense

with oral argument because the facts and legal contentions are

adequately      presented        in   the      materials     before    the    court   and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                               2